DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to RCE filed on 07/11/2022.
A terminal disclaimer to obviate double patenting rejections has been filed and approved.
Claims 1, 11, 21 and 23-30 have been amended via previous Examiner’s amendment.
Claims 1-30 are pending.
Claims 1-30 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 was filed after the mailing date of the notice of allowance on 04/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement and the cited references have been considered by the examiner.

List of the Claims: 
1.  (Currently amended) An apparatus comprising at least one processor and a storage to store instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
	receive, at the at least one processor and from a requesting device via a network, a request to perform a job flow, wherein:
	the job flow is defined in a job flow definition that specifies a set of tasks to be performed via execution of a corresponding set of task routines during a performance of the job flow, and that specifies data dependencies among the set of tasks;
	store, within a job queue, a job performance request message comprising:
	the job flow definition;
	a job flow instance identifier associated with the requested performance of the job flow; and
	multiple task instance identifiers that are each associated with a task of the set of tasks;
	within a first performance container, and prior to uninstantiation of the first performance container, execute instructions of a first instance of a performance routine to cause the at least one processor to, perform operations comprising:
	monitor the job queue for job performance request messages; and
	detect the storage of the job performance request message within the job queue; and
	within a second performance container, execute instructions of a second instance of the performance routine to cause the at least one processor to perform operations comprising:
	search the job queue for at least job performance request messages or job completion messages; [[and]]
	in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, and in response to there being no job completion message in the job queue that includes the job flow instance identifier to indicate completion of the requested performance of the job flow, perform operations comprising:
	store, within the job queue a job in progress message comprising the job flow instance identifier and an identifier of the second instance of the performance routine to indicate commencement of the requested performance of the job flow by the second instance of the performance routine;
	derive an order of performance of the set of tasks based on indications in the job flow definition of dependencies among the set of tasks; and
	store, within a task queue, a first task routine execution request message comprising the job flow instance identifier and a first task instance identifier of the multiple task instance identifiers that is associated with a first task of the set of tasks; and
	in response to a lack of uninstantiation of the first performance container prior to completion of the requested performance of the job flow, refrain from storing, within the job queue, a message comprising the job flow instance identifier and the identifier of the second instance of the performance routine.

2.  (Original) The apparatus of claim 1, wherein the at least one processor is caused to perform operations comprising:
	within the first performance container, and prior to uninstantiation of the first performance container, perform operations comprising:
	store, within the job queue a job in progress message comprising the job flow instance identifier and an identifier of the first instance of the performance routine to indicate commencement of the requested performance of the job flow by the first instance of the performance routine; and
	within the second performance container, the at least one processor is caused to perform operations comprising:
	search the job queue for job in progress messages;
	search the task queue for task routine execution request messages; and
	in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, in response to the storage of the job in progress message within the job queue that indicates commencement of the requested performance of the job flow by the first instance of the performance routine, and in response to there being no task routine execution request message in the task queue that includes the job flow instance identifier to indicate that a task routine is being executed to cause a performance of a task of the job flow, perform operations comprising:
	derive the order of performance of the set of tasks based on indications in the job flow definition of dependencies among the set of tasks; and
	store, within the task queue, the first task routine execution request message.
 
3.  (Original) The apparatus of claim 2, wherein the at least one processor is caused to perform operations comprising:
	within the first performance container, and prior to uninstantiation of the first performance container, perform operations comprising:
	store, within the task queue, the first task routine execution request message; and
	within the second performance container, the at least one processor is caused to perform operations comprising:
	search the task queue for task completion messages; and
	in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, in response to the storage of the job in progress message within the job queue that indicates commencement of the requested performance of the job flow by the first instance of the performance routine, in response to the storage of the first task routine execution request message in the task queue, and in response to there being no task completion message in the task queue that includes the job flow instance identifier to indicate that that a task routine has been completed such that a task of the job flow has been performed, perform operations comprising:
	derive the order of performance of the set of tasks based on indications in the job flow definition of dependencies among the set of tasks;
	compare the first task instance identifier in the first task routine execution request message to the multiple task instance identifiers to determine an extent of performance of the job flow, in view of the order of performance, at the uninstantiation of the first performance container;
	based on the determination of the extent of performance, identify a second task of the set of tasks to be performed;
	monitor the task queue for storage of a task completion message comprising the job flow instance identifier and the first task instance identifier to indication completion of execution of the first task routine; and
	in response to at least to the storage of the task completion message in the task queue, store, within the task queue, a second task routine execution request message comprising the job flow instance identifier and a second task instance identifier of the multiple task instance identifiers that is associated with the second task.

4.  (Original) The apparatus of claim 3, wherein the at least one processor is caused to perform operations comprising:
	within a first task container, and in response to storage of the first task routine execution request message within the task queue, the at least one processor is caused to perform operations comprising:
	execute instructions of a first task routine to cause a performance of the first task; and
	in response to completion of execution of the instructions of the first task routine, store, within the task queue, a task completion message comprising the job flow instance identifier and the first task instance identifier to indicate completion of execution of the first task routine; and
	within the second performance container, in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, in response to the storage of the job in progress message within the job queue that indicates commencement of the requested performance of the job flow by the first instance of the performance routine, in response to the storage of the first task routine execution request message in the task queue, and in response to the storage of the task completion message in the task queue that includes the job flow instance identifier to indicate that that the first task routine has been completed such that a task of the job flow has been performed, perform operations comprising:
	derive the order of performance of the set of tasks based on indications in the job flow definition of dependencies among the set of tasks;
	compare the first task instance identifier in the task completion message to the multiple task instance identifiers to determine an extent to which the job flow had been performed, in view of the order of performance, at the uninstantiation of the first performance container; 
	based on the determination of the extent of performance, identify a second task of the set of tasks to be performed; and
	store, within the task queue, a second task routine execution request message comprising the job flow instance identifier and a second task instance identifier of the multiple task instance identifiers that is associated with the second task.

5.  (Original) The apparatus of claim 2, wherein the at least one processor is caused to perform operations comprising:
	within the second performance container, the at least one processor is caused to perform operations comprising:
	search the task queue for task kill messages; and
	in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, in response to the storage of the job in progress message within the job queue that indicates commencement of the requested performance of the job flow by the first instance of the performance routine, and in response to storage of a task kill message in the task queue that includes the job flow instance identifier and the first task instance identifier to indicate that performance of the first task has been canceled, perform operations comprising:
	store, within the job queue, a job cancelation message comprising the job flow instance identifier to indicate cancelation of the job flow; and
	in response to the storage of the job cancelation message within the job queue, transmit an indication of cancelation of the job flow to the requesting device via the network.

6.  (Original) The apparatus of claim 1, wherein the at least one processor is caused to perform operations comprising:
	execute instructions of a resource allocation routine to dynamically allocate multiple containers to support executing a plurality of routines based on availability of at least one of processing resources or storage resources; and
	uninstantiate the first performance container based on a reduction in availability of the at least one of processing resources or storage resources.


7.  (Original) The apparatus of claim 1, wherein the at least one processor is caused to perform operations comprising:
	within the second performance container, provide, to a resource allocation routine executed by the at least one processor, an indication of a need for provision of at least a first task container in which to execute at least the first task routine of the set of task routines to perform the first task, wherein execution of the resource allocation routine causes the at least one processor to dynamically allocate multiple containers based on availability of at least one of processing resources and storage resources; and
	in executing the resource allocation routine, and in response to the provision of the indication of the need for the provision of at least the first task container, refrain from uninstantiating any task containers until after provision of an indication of cessation of the need for the provision of at least the first task container.

8.  (Original) The apparatus of claim 7, wherein the at least one processor is caused to perform operations comprising:
	within the second performance container, in response to completion of all tasks of the set of tasks, provide, to the resource allocation routine, an indication of cessation of the need for provision of the first task container.
	
9.  (Original) The apparatus of claim 1, wherein:
	the job queue comprises a pair of queues;
	a first queue of the pair of queues conveys job performance request messages from at least one portal container in which the at least one processor executes instructions of an instance of a portal routine that receives the request to perform a job flow from the requesting device, and to the first performance container and the second performance container; and
	a second queue of the pair of queues conveys job in progress messages and job completion messages from the first performance container and the second performance container, and to at least the portal container.

10.  (Original) The apparatus of claim 1, wherein the at least one processor is caused to perform operations comprising:
	randomly generate the job flow instance identifier for the requested performance of the job flow; and
	randomly generate each task instance identifier of the multiple task instance identifiers for one of the tasks of the set of tasks.

11.  (Currently amended) A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, the computer-program product including instructions operable to cause at least one processor to perform operations comprising:
	receive, at the at least one processor and from a requesting device via a network, a request to perform a job flow, wherein:
	the job flow is defined in a job flow definition that specifies a set of tasks to be performed via execution of a corresponding set of task routines during a performance of the job flow, and that specifies data dependencies among the set of tasks;
	store, within a job queue, a job performance request message comprising:
	the job flow definition;
	a job flow instance identifier associated with the requested performance of the job flow; and
	multiple task instance identifiers that are each associated with a task of the set of tasks;
	within a first performance container, and prior to uninstantiation of the first performance container, execute instructions of a first instance of a performance routine to cause the at least one processor to, perform operations comprising:
	monitor the job queue for job performance request messages; and
	detect the storage of the job performance request message within the job queue; and
	within a second performance container, execute instructions of a second instance of the performance routine to cause the at least one processor to perform operations comprising:
	search the job queue for at least job performance request messages or job completion messages; [[and]]
	in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, and in response to there being no job completion message in the job queue that includes the job flow instance identifier to indicate completion of the requested performance of the job flow, perform operations comprising:
	store, within the job queue a job in progress message comprising the job flow instance identifier and an identifier of the second instance of the performance routine to indicate commencement of the requested performance of the job flow by the second instance of the performance routine;
	derive an order of performance of the set of tasks based on indications in the job flow definition of dependencies among the set of tasks; and
	store, within a task queue, a first task routine execution request message comprising the job flow instance identifier and a first task instance identifier of the multiple task instance identifiers that is associated with a first task of the set of tasks; and
	in response to a lack of uninstantiation of the first performance container prior to completion of the requested performance of the job flow, refrain from storing, within the job queue, a message comprising the job flow instance identifier and the identifier of the second instance of the performance routine.

12.  (Original) The computer-program product of claim 11, wherein the at least one processor is caused to perform operations comprising:
	within the first performance container, and prior to uninstantiation of the first performance container, perform operations comprising:
	store, within the job queue a job in progress message comprising the job flow instance identifier and an identifier of the first instance of the performance routine to indicate commencement of the requested performance of the job flow by the first instance of the performance routine; and
	within the second performance container, the at least one processor is caused to perform operations comprising:
	search the job queue for job in progress messages;
	search the task queue for task routine execution request messages; and
	in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, in response to the storage of the job in progress message within the job queue that indicates commencement of the requested performance of the job flow by the first instance of the performance routine, and in response to there being no task routine execution request message in the task queue that includes the job flow instance identifier to indicate that a task routine is being executed to cause a performance of a task of the job flow, perform operations comprising:
	derive the order of performance of the set of tasks based on indications in the job flow definition of dependencies among the set of tasks; and
	store, within the task queue, the first task routine execution request message.
 
13.  (Original) The computer-program product of claim 12, wherein the at least one processor is caused to perform operations comprising:
	within the first performance container, and prior to uninstantiation of the first performance container, perform operations comprising:
	store, within the task queue, the first task routine execution request message; and
	within the second performance container, the at least one processor is caused to perform operations comprising:
	search the task queue for task completion messages; and
	in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, in response to the storage of the job in progress message within the job queue that indicates commencement of the requested performance of the job flow by the first instance of the performance routine, in response to the storage of the first task routine execution request message in the task queue, and in response to there being no task completion message in the task queue that includes the job flow instance identifier to indicate that that a task routine has been completed such that a task of the job flow has been performed, perform operations comprising:
	derive the order of performance of the set of tasks based on indications in the job flow definition of dependencies among the set of tasks;
	compare the first task instance identifier in the first task routine execution request message to the multiple task instance identifiers to determine an extent of performance of the job flow, in view of the order of performance, at the uninstantiation of the first performance container;
	based on the determination of the extent of performance, identify a second task of the set of tasks to be performed;
	monitor the task queue for storage of a task completion message comprising the job flow instance identifier and the first task instance identifier to indication completion of execution of the first task routine; and
	in response to at least to the storage of the task completion message in the task queue, store, within the task queue, a second task routine execution request message comprising the job flow instance identifier and a second task instance identifier of the multiple task instance identifiers that is associated with the second task.

14.  (Original) The computer-program product of claim 13, wherein the at least one processor is caused to perform operations comprising:
	within a first task container, and in response to storage of the first task routine execution request message within the task queue, the at least one processor is caused to perform operations comprising:
	execute instructions of a first task routine to cause a performance of the first task; and
	in response to completion of execution of the instructions of the first task routine, store, within the task queue, a task completion message comprising the job flow instance identifier and the first task instance identifier to indicate completion of execution of the first task routine; and
	within the second performance container, in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, in response to the storage of the job in progress message within the job queue that indicates commencement of the requested performance of the job flow by the first instance of the performance routine, in response to the storage of the first task routine execution request message in the task queue, and in response to the storage of the task completion message in the task queue that includes the job flow instance identifier to indicate that that the first task routine has been completed such that a task of the job flow has been performed, perform operations comprising:
	derive the order of performance of the set of tasks based on indications in the job flow definition of dependencies among the set of tasks;
	compare the first task instance identifier in the task completion message to the multiple task instance identifiers to determine an extent to which the job flow had been performed, in view of the order of performance, at the uninstantiation of the first performance container; 
	based on the determination of the extent of performance, identify a second task of the set of tasks to be performed; and
	store, within the task queue, a second task routine execution request message comprising the job flow instance identifier and a second task instance identifier of the multiple task instance identifiers that is associated with the second task.

15.  (Original) The computer-program product of claim 12, wherein the at least one processor is caused to perform operations comprising:
	within the second performance container, the at least one processor is caused to perform operations comprising:
	search the task queue for task kill messages; and
	in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, in response to the storage of the job in progress message within the job queue that indicates commencement of the requested performance of the job flow by the first instance of the performance routine, and in response to storage of a task kill message in the task queue that includes the job flow instance identifier and the first task instance identifier to indicate that performance of the first task has been canceled, perform operations comprising:
	store, within the job queue, a job cancelation message comprising the job flow instance identifier to indicate cancelation of the job flow; and
	in response to the storage of the job cancelation message within the job queue, transmit an indication of cancelation of the job flow to the requesting device via the network.

16.  (Original) The computer-program product of claim 11, wherein the at least one processor is caused to perform operations comprising:
	execute instructions of a resource allocation routine to dynamically allocate multiple containers to support executing a plurality of routines based on availability of at least one of processing resources or storage resources; and
	uninstantiate the first performance container based on a reduction in availability of the at least one of processing resources or storage resources.

17.  (Original) The computer-program product of claim 11, wherein the at least one processor is caused to perform operations comprising:
	within the second performance container, provide, to a resource allocation routine executed by the at least one processor, an indication of a need for provision of at least a first task container in which to execute at least the first task routine of the set of task routines to perform the first task, wherein execution of the resource allocation routine causes the at least one processor to dynamically allocate multiple containers based on availability of at least one of processing resources and storage resources; and
	in executing the resource allocation routine, and in response to the provision of the indication of the need for the provision of at least the first task container, refrain from uninstantiating any task containers until after provision of an indication of cessation of the need for the provision of at least the first task container.

18.  (Original) The computer-program product of claim 17, wherein the at least one processor is caused to perform operations comprising:
	within the second performance container, in response to completion of all tasks of the set of tasks, provide, to the resource allocation routine, an indication of cessation of the need for provision of the first task container.

19.  (Original) The computer-program product of claim 11, wherein:
	the job queue comprises a pair of queues;
	a first queue of the pair of queues conveys job performance request messages from at least one portal container in which the at least one processor executes instructions of an instance of a portal routine that receives the request to perform a job flow from the requesting device, and to the first performance container and the second performance container; and
	a second queue of the pair of queues conveys job in progress messages and job completion messages from the first performance container and the second performance container, and to at least the portal container.

20.  (Original) The computer-program product of claim 11, wherein the at least one processor is caused to perform operations comprising:
	randomly generate the job flow instance identifier for the requested performance of the job flow; and
	randomly generate each task instance identifier of the multiple task instance identifiers for one of the tasks of the set of tasks.

21.  (Currently amended) A computer-implemented method comprising:
	receiving, by at least one processor and from a requesting device via a network, a request to perform a job flow, wherein:
	the job flow is defined in a job flow definition that specifies a set of tasks to be performed via execution of a corresponding set of task routines during a performance of the job flow, and that specifies data dependencies among the set of tasks;
	storing, within a job queue, a job performance request message comprising:
	the job flow definition;
	a job flow instance identifier associated with the requested performance of the job flow; and
	multiple task instance identifiers that are each associated with a task of the set of tasks;
	within a first performance container, and prior to uninstantiation of the first performance container, executing, by the at least one processor, instructions of a first instance of a performance routine to cause the at least one processor to, perform operations comprising:
	monitoring the job queue for job performance request messages; and
	detecting the storage of the job performance request message within the job queue; and
	within a second performance container, executing instructions of a second instance of the performance routine to cause the at least one processor to perform operations comprising:
	searching the job queue for at least job performance request messages or job completion messages; [[and]]
	in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, and in response to there being no job completion message in the job queue that includes the job flow instance identifier to indicate completion of the requested performance of the job flow, performing operations comprising:
	storing, within the job queue a job in progress message comprising the job flow instance identifier and an identifier of the second instance of the performance routine to indicate commencement of the requested performance of the job flow by the second instance of the performance routine;
	deriving, by the at least one processor, an order of performance of the set of tasks based on indications in the job flow definition of dependencies among the set of tasks; and
	storing, within a task queue, a first task routine execution request message comprising the job flow instance identifier and a first task instance identifier of the multiple task instance identifiers that is associated with a first task of the set of tasks; or
	in response to a lack of uninstantiation of the first performance container prior to completion of the requested performance of the job flow, refraining from storing, within the job queue, a message comprising the job flow instance identifier and the identifier of the second instance of the performance routine.

22.  (Original) The computer-implemented method of claim 21, comprising:
	within the first performance container, and prior to uninstantiation of the first performance container, performing operations comprising:
	storing, within the job queue a job in progress message comprising the job flow instance identifier and an identifier of the first instance of the performance routine to indicate commencement of the requested performance of the job flow by the first instance of the performance routine; and
	within the second performance container, performing operations comprising:
	searching the job queue for job in progress messages;
	searching the task queue for task routine execution request messages; and
	in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, in response to the storage of the job in progress message within the job queue that indicates commencement of the requested performance of the job flow by the first instance of the performance routine, and in response to there being no task routine execution request message in the task queue that includes the job flow instance identifier to indicate that a task routine is being executed to cause a performance of a task of the job flow, performing operations comprising:
	deriving, by the at least one processor, the order of performance of the set of tasks based on indications in the job flow definition of dependencies among the set of tasks; and
	storing, within the task queue, the first task routine execution request message.
 
23.  (Currently Amended) The computer-implemented method of claim [[12]]22, comprising:
	within the first performance container, and prior to uninstantiation of the first performance container, performing operations comprising:
	storing, within the task queue, the first task routine execution request message; and
	within the second performance container, performing operations comprising:
	searching the task queue for task completion messages; and
	in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, in response to the storage of the job in progress message within the job queue that indicates commencement of the requested performance of the job flow by the first instance of the performance routine, in response to the storage of the first task routine execution request message in the task queue, and in response to there being no task completion message in the task queue that includes the job flow instance identifier to indicate that that a task routine has been completed such that a task of the job flow has been performed, performing operations comprising:
	deriving, by the at least one processor, the order of performance of the set of tasks based on indications in the job flow definition of dependencies among the set of tasks;
	comparing, by the at least one processor, the first task instance identifier in the first task routine execution request message to the multiple task instance identifiers to determine an extent of performance of the job flow, in view of the order of performance, at the uninstantiation of the first performance container;
	based on the determination of the extent of performance, identifying a second task of the set of tasks to be performed;
	monitoring the task queue for storage of a task completion message comprising the job flow instance identifier and the first task instance identifier to indication completion of execution of the first task routine; and
	in response to at least to the storage of the task completion message in the task queue, storing, within the task queue, a second task routine execution request message comprising the job flow instance identifier and a second task instance identifier of the multiple task instance identifiers that is associated with the second task.

24.  (Currently Amended) The computer-implemented method of claim [[13]]23, comprising:
	within a first task container, and in response to storage of the first task routine execution request message within the task queue, performing operations comprising:
	executing, by the at least one processor, instructions of a first task routine to cause a performance of the first task; and
	in response to completion of execution of the instructions of the first task routine, storing, within the task queue, a task completion message comprising the job flow instance identifier and the first task instance identifier to indicate completion of execution of the first task routine; and
	within the second performance container, in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, in response to the storage of the job in progress message within the job queue that indicates commencement of the requested performance of the job flow by the first instance of the performance routine, in response to the storage of the first task routine execution request message in the task queue, and in response to the storage of the task completion message in the task queue that includes the job flow instance identifier to indicate that that the first task routine has been completed such that a task of the job flow has been performed, performing operations comprising:
	deriving, by the at least one processor, the order of performance of the set of tasks based on indications in the job flow definition of dependencies among the set of tasks;
	comparing the first task instance identifier in the task completion message to the multiple task instance identifiers to determine an extent to which the job flow had been performed, in view of the order of performance, at the uninstantiation of the first performance container; 
	based on the determination of the extent of performance, identifying a second task of the set of tasks to be performed; and
	storing, within the task queue, a second task routine execution request message comprising the job flow instance identifier and a second task instance identifier of the multiple task instance identifiers that is associated with the second task.

25.  (Currently Amended) The computer-implemented method of claim [[12]]-22, comprising:
	within the second performance container, performing operations comprising:
	searching the task queue for task kill messages; and
	in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, in response to the storage of the job in progress message within the job queue that indicates commencement of the requested performance of the job flow by the first instance of the performance routine, and in response to storage of a task kill message in the task queue that includes the job flow instance identifier and the first task instance identifier to indicate that performance of the first task has been canceled, performing operations comprising:
	storing, within the job queue, a job cancelation message comprising the job flow instance identifier to indicate cancelation of the job flow; and
	in response to the storage of the job cancelation message within the job queue, transmitting, from the at least one processor, an indication of cancelation of the job flow to the requesting device via the network.

26.  (Currently Amended) The computer-implemented method of claim [[11]]21, comprising:
	executing, by the at least one processor, instructions of a resource allocation routine to dynamically allocate multiple containers to support executing a plurality of routines based on availability of at least one of processing resources or storage resources; and
	uninstantiating the first performance container based on a reduction in availability of the at least one of processing resources or storage resources.

27.  (Currently Amended) The computer-implemented method of claim [[11]]21, comprising:
	within the second performance container, providing, to a resource allocation routine executed by the at least one processor, an indication of a need for provision of at least a first task container in which to execute at least the first task routine of the set of task routines to perform the first task, wherein execution of the resource allocation routine causes the at least one processor to dynamically allocate multiple containers based on availability of at least one of processing resources and storage resources; and
	in executing, by the at least one processor, the resource allocation routine, and in response to the provision of the indication of the need for the provision of at least the first task container, refrain from uninstantiating any task containers until after provision of an indication of cessation of the need for the provision of at least the first task container.

28.  (Currently Amended) The computer-implemented method of claim [[17]]27, comprising:
	within the second performance container, in response to completion of all tasks of the set of tasks, providing, to the resource allocation routine, an indication of cessation of the need for provision of the first task container.

29.  (Currently Amended) The computer-implemented method of claim [[11]]21, wherein:
	the job queue comprises a pair of queues;
	a first queue of the pair of queues conveys job performance request messages from at least one portal container in which the at least one processor executes instructions of an instance of a portal routine that receives the request to perform a job flow from the requesting device, and to the first performance container and the second performance container; and
	a second queue of the pair of queues conveys job in progress messages and job completion messages from the first performance container and the second performance container, and to at least the portal container.

30.  (Currently Amended) The computer-implemented method of claim [[11]]21, comprising:
	randomly generating the job flow instance identifier for the requested performance of the job flow; and
	randomly generating each task instance identifier of the multiple task instance identifiers for one of the tasks of the set of tasks.



REASONS FOR ALLOWANCE
The cited prior arts taken alone or in combination fail to teach, in combination with other claimed limitations, “within a second performance container, execute instructions of a second instance of the performance routine to cause the at least one processor to perform operations comprising: search the job queue for at least job performance request messages or job completion messages; in response to the uninstantiation of the first performance container, in response to the storage of the job performance request message within the job queue, and in response to there being no job completion message in the job queue that includes the job flow instance identifier to indicate completion of the requested performance of the job flow, perform operations comprising: store, within the job queue a job in progress message comprising the job flow instance identifier and an identifier of the second instance of the performance routine to indicate commencement of the requested performance of the job flow by the second instance of the performance routine; derive an order of performance of the set of tasks based on indications in the job flow definition of dependencies among the set of tasks; and store, within a task queue, a first task routine execution request message comprising the job flow instance identifier and a first task instance identifier of the multiple task instance identifiers that is associated with a first task of the set of tasks; and in response to a lack of uninstantiation of the first performance container prior to completion of the requested performance of the job flow, refrain from storing, within the job queue, a message comprising the job flow instance identifier and the identifier of the second instance of the performance routine” as recited in independent claims 1, 11 and 21. 


	These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-30 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 15, 2022


/HIREN P PATEL/Primary Examiner, Art Unit 2196